      Case 1:18-cr-00377-RA Document 27 Filed 04/15/20 Page 1 of 1




                                            April 15, 2020

BY ECF                                                 Application granted. The sentence
Honorable Ronnie Abrams                                is adjourned to June 9, 2020 at
United States District Judge                           11:30 a.m.
Southern District of New York
Thurgood Marshall Courthouse                           SO ORDERED.
40 Foley Square
New York, NY 10007
                                                       ___________________________
      Re:   United States v. Richard Williams,         Ronnie Abrams, U.S.D.J.
            18 Cr. 377 (RA)                            April 15, 2020

Honorable Judge Abrams:

       With the consent of the Government, I write on behalf of Mr. Williams
to request that the sentencing hearing currently scheduled in the above-
captioned matter for May 8, 2020 at 2:30 P.M. be adjourned for at least 30
days to allow for the current coronavirus pandemic to subside.

     I have discussed this matter with Assistant United States Attorney
Timothy Capozzi who consents on behalf of the Government.

      Thank you for considering this request.

                                            Respectfully submitted,

                                             /s/
                                            Christopher Flood, Esq.
                                            Assistant Federal Defender
                                            Federal Defenders of New York
                                            (212) 417-8734


Cc:   AUSA Timothy Capozzi
